OPINION — AG — ** REVOCATION — LICENSE — ALCOHOLIC BEVERAGE ** WHAT ACTION TO BE TAKEN WHERE NOTICE HAS BEEN GIVEN BY THE COUNTY JUDGE OF A HEARING FOR REVOCATION OF A PERMIT TO SELL " NON INTOXICATING LIQUOR " (NON-INTOXICATING LIQUORS — NON INTOXICATING BEVERAGES) AND THE HOLDER OF SUCH PERMIT THEREUPON, AND PRIOR TO THE DATE OF SUCH HEARING, " SURRENDERS " SUCH PERMIT. YOU EXPRESS THE OPINION THAT SUCH ACTION DOES NOT PREVENT FURTHER ACTION DOES NOT PREVENT FURTHER ACTION BEING TAKEN BY THE COUNTY JUDGE BUT IS RATHER AN ADMISSION OF GUILT ON SHOULD PROCEED TO ACT UPON THE MATTER AND MAY ENTER AN ORDER FOR THE REVOCATION OF SAID PERMIT. (PERMITS, LICENSE) CITE: 37 O.S. 163.11 [37-163.11] (SAM H. LATTIMORE)